      Case 2:15-cv-00390-CCC-JBC Document 28 Filed 08/05/21 Page 1 of 1 PageID: 379


                                                   UNITED STATES DISTRICT COURT
                                                             DISTRICT OF NEW JERSEY
                                                                                                    Martin Luther King Jr., Federal Bldg.
              CHAMBERS OF
     C LA IR E C. C E CC H I                                                                                & U.S. Courthouse
U N IT E D S T A T E S D IS T R IC T J U D G E
                                                                                                              50 Walnut Street
                                                                                                         Newark, New Jersey 07102
                                                                                                               (973) 645-6664




                                                                                   August 5, 2021

                                          In re: Joyce v. Wells Fargo Bank, N.A.
                                                   15-cv-390

Dear Sir/Madam,

        It has recently been brought to my attention that while I presided over this case, Wells Fargo
stock was held in my husband’s separately managed, automated investment account. This ownership
of stock neither affected, nor impacted, my decisions in this case. However, this stock ownership
raises issues regarding recusal under the Code of Conduct for United States Judges.

        This matter was assigned to me after entry of a final judgment of foreclosure against Plaintiff
in State Court, with claims arising out of that judgment. On the basis of a lack of subject matter
jurisdiction and additional grounds, I dismissed Plaintiff’s claims without prejudice. I allowed
Plaintiff thirty (30) days to file a second amended complaint, but no subsequent pleading was filed.

         Nevertheless, Advisory Opinion 71, from the Judicial Conference Codes of Conduct
  Committee, provides the following guidance for addressing disqualification that is not discovered
  until after a judge has participated in a case:

                  [A] judge should disclose to the parties the facts bearing on disqualification as soon as
                  those facts are learned, even though that may occur after entry of the decision. The
                  parties may then determine what relief they may seek and a court (without the
                  disqualified judge) will decide the legal consequence, if any, arising from the
                  participation of the disqualified judge in the entered decision.

        Although Advisory Opinion 71 contemplated disqualification after a Court of Appeals oral
  argument, the Committee explained “[s]imilar considerations would apply when a judgment is
  entered in a district court by a judge and it is later learned that the judge was disqualified.”

        With Advisory Opinion 71 in mind, if you wish to respond to this disclosure, you may do so
  within ten (10) days of receipt of this letter. Any response will be considered by another judge of this
  Court without my participation.

                                                                                   Sincerely,




                                                                                   CLAIRE C. CECCHI, U.S.D.J.
